Citation Nr: 0806563	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-37 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected prostate cancer, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
which granted service connection for prostate cancer and 
assigned a 10 percent disability rating.  The veteran 
disagreed with the initial disability rating and timely 
appealed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reasons for remand

The veteran received notice dated January 2005 under the 
Veterans Claims Assistance Act of 2000 (VCAA) informing him 
that in order to substantiate his claim, the evidence must 
show that his service-connected prostate cancer condition had 
increased in severity, and essentially informing him to "give 
us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

However, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims (the 
Court) observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The veteran has not received appropriate notice under 
Dingess.  This must be accomplished.

In addition, the Court in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008), the Court required VA 
notify the veteran of the appropriate diagnostic code 
criteria and further inform him that should an increase in 
disability be found, a disability rating will be determined 
by applying that criteria to the symptoms of the condition 
for which an increased disability rating is sought.  
Such notice must precede the RO's final adjudication of the 
issue.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  
Therefore, this too 
must be accomplished.

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  The Board must remand the case to the agency 
of original jurisdiction because the record does not show 
that the veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must issue a corrective VCAA 
letter which complies with the 
requirements of 38 C.F.R. § 3.159(b) and 
the notice requirements announced in 
Dingess and Valazquez.

2.  If it is required by the state of the 
record, VBA should then readjudicate the 
veteran's claim.  If the claim is denied, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



